t c memo united_states tax_court mary ann and wilson r collins petitioners v commissioner of internal revenue respondent docket no filed date mary ann collins pro_se leslie h finlow for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge couvillion special_trial_judge respondent determined the following deficiencies in petitioners' federal income taxes and additions to tax addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure after concessions by the parties the issues remaining for decision are whether mary ann collins petitioner overstated gross_receipts or sales income from her trade_or_business activity for the years and whether petitioners are entitled to a child_care_credit under sec_21 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure petitioners elected that this case be considered as a small_tax_case pursuant to sec_7463 prior to commencement of the trial the court ordered the discontinuance of the proceedings under sec_7463 because the deficiencies in tax for of the years in question were in excess of dollar_figure and the allegations in the petition placed at issue the entire amounts of the deficiencies and additions to tax determined in the notices of deficiency the court thereupon assigned the case to the special_trial_judge pursuant to sec_7443a respondent filed an answer generally denying petitioners' allegations for and and whether petitioners are liable for the addition_to_tax under sec_6651 for the years at issue some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners husband and wife were residents of oxon hill maryland petitioner is a schoolteacher during the years at issue petitioner was also engaged in a trade_or_business activity that she described as a beauty consultant essentially the activity she was engaged in was that of a representative for the mary kay respondent issued three notices of deficiency for the years at issue after the notices of deficiency were issued petitioner met with an appeals officer for respondent and as a result respondent either conceded or made additional allowances on several of the adjustments in the notices of deficiency at trial the parties advised the court that these adjustments were considered settled with respondent conceding the allowances of the appeals officer and petitioner conceding those adjustments that had not been totally allowed by the appeals officer except as to the three remaining issues described above the parties did not submit to the court a listing of the various adjustments counsel for respondent referred to some of these adjustments during the trial but the settled issues were not formalized in a written_agreement nor made part of the stipulation in addition to these concessions respondent at trial conceded petitioners' entitlement to a rental_expense_deduction for roof repairs for the year in the amount of dollar_figure this item had not been claimed on petitioners' income_tax return nor was it brought up by petitioners in the audit process the item was brought up by petitioner with the appeals officer who acknowledged the expenditure but treated it as a capital_expenditure and allowed a dollar_figure depreciation deduction for the effect of respondent's concession at trial is to allow the entire amount of dollar_figure as a deduction for and elimination of the dollar_figure depreciation deduction allowed by the appeals officer cosmetics co in which she sold the beauty products of that company petitioner had been engaged in this activity for approximately years wilson r collins was employed by a private security firm during the years at issue in addition to petitioner's mary kay cosmetics activity petitioners owned an apartment building during the years at issue on their federal_income_tax returns petitioners reported their income and expenses from the mary kay cosmetics activity and the apartment building rental_activity on schedules c and e respectively profit or loss from business and supplemental income and loss the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are in error rule a 290_us_111 further sec_6001 requires in pertinent part that every person liable for any_tax shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs provides in pertinent part that any person subject_to tax under subtitle a of the code shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax with respect to the first issue petitioners contend that the gross_sales receipts reported on schedule c of their tax returns for and for petitioner's mary kay cosmetics business were overstated for petitioners reported gross_receipts of dollar_figure at trial petitioner contended that the correct amount of gross_receipts for was dollar_figure for petitioners reported gross_receipts from the mary kay cosmetics activity in the amount of dollar_figure at trial petitioner contended that the correct amount was dollar_figure this issue was not alleged in the petition petitioner testified however that the matter was brought up in the conference petitioner had with respondent's appeals officer after the notices of deficiency were issued the appeals officer did not agree to any concession or revision of the gross_receipts reported by petitioners for the years in question at trial petitioner offered into evidence a stack of sales tickets that she contended represented the totality of her sales for the years in question and which would total to the lesser amounts recited above this information had not been presented to counsel for respondent prior to trial to afford counsel the opportunity to review this information as well as to meet with petitioner in hopes that this issue might be resolved or a basis of settlement might be reached the court ordered the trial recessed for a period of days after which the case would be recalled and the trial resumed and closed petitioner was advised that if respondent did not accept her documentation and declined to concede or settle the issue the court expected her to be present to finalize the presentation of this issue when the case was recalled counsel for respondent advised the court that upon review of petitioner's sales tickets respondent was unwilling to make any concessions on this issue that petitioner had been advised of respondent's position and that petitioner was advised that she should appear at the recall session for the conclusion of this case petitioner did not appear at the recall of the case and never advised either the court or counsel for respondent as to her reason for failing to appear on recall of the case counsel for respondent gave the following reasons why respondent was not willing to accept the sales tickets as evidence of the reduced_amount of gross_receipts for the years in question some of the receipts appear to have been altered as to amounts paid the receipts are in no recognizable chronological sequence as there are a number of different tracing numbers on the receipts suggesting that petitioner had numerous receipt books there are sequential gaps from receipt to receipt suggesting that there are other receipts which petitioner has not provided for respondent's inspection and the petitioner has represented that she provided an adding machine tape to each bundle of receipts and the total amount on the tape represents the total receipts contained in the bundle in fact the totals on the tapes did not match the total receipts in each bundle in almost all cases some of the tapes contain inexplicable additions and subtractions some of the tapes recorded a dollar_figure receipt for example and the amount of cents due to misplacement of the decimal and some of the tapes had substantial omissions the respondent spoke to the petitioner on the telephone yesterday afternoon and conveyed to her these conclusions that respondent would not concede reported gross_receipts amounts for and at the time the parties spoke petitioner did not know whether she would come to court or not in any event the respondent has no questions for petitioner the court however would have been interested in hearing petitioner's testimony regarding these sales tickets and to explain or address the problems pointed out by counsel for respondent petitioner produced no accounting_records that would corroborate the sales tickets the tickets alone do not have that much significance to the court without testimony explaining petitioner's accounting methodology and in particular addressing the apparent flaws suggested by respondent's counsel the gross_receipts reported on the tax returns are admissions by petitioners and we generally do not permit the substitution of lower values in the absence of cogent proof see 92_tc_312 on this record the court holds that petitioners failed to sustain their burden_of_proof on this issue respondent therefore is sustained the second issue is whether petitioners are entitled to a child_care_credit for the years and petitioners claimed a credit of dollar_figure for each of these years for two dependent_children respondent disallowed the credit for each of the years the reason advanced in the notices of deficiency is that one of petitioners' dependents a child was over years of age and in addition petitioners had not substantiated the amounts claimed to have been paid for child care the statutory notices further stated that even if the amount of child care payments claimed for the other qualifying_child dollar_figure had been substantiated that amount would not be nearly enough to result in the maximum credit taken of dollar_figure sec_21 generally provides allowance for a credit against the tax to any individual who maintains a household that includes as a member one or more qualifying individuals and who incurs employment-related_expense the term qualifying_individual under sec_21 includes a dependent of the taxpayer under age with respect to whom the taxpayer is entitled to a dependency_deduction under sec_151 the allowable credit under sec_21 generally is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual other provisions and conditions of the credit are not pertinent here petitioner's oldest dependent_child tanya was born on date therefore as of date tanya would have been over years of age under sec_21 petitioners were not entitled to a child_care_credit with respect to tanya since she was over years of age for each of the years at issue as to the other child james who was less than years of age during the years in question petitioners presented no documentary_evidence to establish the amounts they paid each year for his care while petitioners pursued gainful employment petitioner testified she paid approximately dollar_figure per week for weeks each year for his care these payments were in cash and petitioner produced no receipts to substantiate these payments the court recognizes that petitioners were both gainfully_employed during the years at issue however the court is skeptical that petitioners incurred payments for the care of james or if any payments were incurred that such payments would have been for weeks each year petitioner was a schoolteacher and while petitioner was at school teaching her child was also at school and more than likely the two returned home on or about the same time each day moreover schoolteachers generally have months each summer when they are not required to report to work for these time periods the court cannot conclude that child care expenses were incurred and finally petitioners had another dependent_child tanya who was over years of age in tanya may well have provided some of the child care responsibilities for james on those occasions where petitioners were unable to care for james the court therefore holds for respondent on this issue and moreover declines to make any allowance for child care expenses pursuant to 39_f2d_540 2d cir the final issue is the addition_to_tax under sec_6651 for the years at issue for failure to timely file federal_income_tax returns petitioners' return was received by respondent's philadelphia pennsylvania office on date their and returns bear a preparer's signature date of date and the return was received by respondent's philadelphia pennsylvania office on date no extensions were granted to petitioners for the late filing of their returns sec_6081 under sec_6072 calendar_year taxpayers are required to file their income_tax returns by april 15th following the close of the calendar_year when april 15th falls on a saturday sunday or legal_holiday the return is timely if filed on the next succeeding day which is not a saturday sunday or legal_holiday sec_7503 thus petitioners' and returns should have been filed respectively on date and because date was a sunday petitioners' return should have been filed on date their returns therefore were filed late the addition_to_tax under sec_6651 is imposed where there is failure to timely file a tax_return unless it is shown that the failure to timely file is due to reasonable_cause and not due to willful neglect petitioners presented no evidence to establish reasonable_cause for the delinquent filing of their returns although petitioner claimed that their return preparer was supposed to have filed applications for extensions to file which he failed to do the court is skeptical of this contention for example the return which should have been filed on or before date was filed on date over years beyond the due_date petitioner did not testify as to the date the return preparer was engaged to prepare petitioners' returns since the and returns bear almost identical signature dates it is logical for the court to conclude that petitioners in all probability did not engage the services of the return preparer until sometime in when the returns were signed this would have been past the due_date for filing the returns petitioners have not established reasonable_cause for the late filing of their returns respondent is sustained on this issue decision will be entered under rule
